Citation Nr: 0740983	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  05-17 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE


Entitlement to restoration of a 100 percent disability rating 
for service-connected non-Hodgkin's lymphoma.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2005 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his symptomology and treatment 
warrant a 100 percent rating for service-connected non-
Hodgkins lymphoma and that such rating should, therefore, be 
reinstated.  The Board determines that a remand is required 
to afford the veteran a hearing on this appeal. 

In June 2005, the veteran filed a substantive appeal with 
regard to the reduction of his rating and requested a 
videoconference hearing before a member of the Board.  
In July 2007, the appeal was certified to the Board.  
However, no hearing was scheduled.        

A hearing on appeal will be granted if a veteran, or his 
representative, expresses a desire to appear in person.  38 
C.F.R. § 20.700 (2007).  Prejudicial failure to provide a 
hearing upon request is a violation of due process and is 
grounds upon which a Board decision may be vacated.  38 
C.F.R. § 20.904 (2007).  Therefore, the Board cannot decide 
the appeal until the veteran has been afforded a hearing.  
This hearing must be scheduled at the RO level, and thus, a 
remand is required.  38 C.F.R. §§ 3.103(a) and (c)(1), 
20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the veteran for 
a videoconference hearing before a 
Veterans Law Judge at the earliest 
available opportunity, pursuant to the 
veteran's June 2005 request.  The RO 
should notify the veteran and his 
representative of the date and time of 
the hearing in accordance with 38 
C.F.R. § 20.704(b) (2007).  A copy of 
this notification should be associated 
with the claims file. 

2.	After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



